 
 
I 
108th CONGRESS
2d Session
H. R. 5310 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Crenshaw introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To establish a National Commission on the Quincentennial of the discovery of Florida by Ponce de Leon. 
 
 
1.Short titleThis Act may be cited as the Ponce de Leon Discovery of Florida Quincentennial Commission Act. 
2.FindingsCongress finds that— 
(1)the Quincentennial of the founding of Florida by Ponce de Leon occurs in 2013, 500 years after Ponce de Leon landed on its shores and explored the Keys and the west coast of Florida; 
(2)evidence supports the theory that Ponce de Leon was the first European to land on the shores of Florida; 
(3)Florida means the land of flowers and the State owes its name to Ponce de Leon; 
(4)Ponce de Leon's quest for the fountain of youth has become an established legend which has drawn fame and recognition to Florida and the United States; 
(5)the discovery of Florida by Ponce de Leon, the myth of the fountain of youth, and the subsequent colonization of Florida encouraged other European countries to explore the New World and to establish settlements in the territory that is currently the United States; 
(6)Florida was colonized under 5 flags; and 
(7)commemoration of the arrival in Florida of Ponce de Leon and the beginning of the colonization of the Americas would— 
(A)enhance public understanding of the impact of the discovery of Florida on the history of the United States; and 
(B)provide lessons about the importance of exploration and discovery. 
3.DefinitionsIn this Act: 
(1)CommissionThe term Commission means the National Commission on the Quincentennial of the discovery of Florida by Ponce de Leon established under section 4(a). 
(2)GovernorThe term Governor means the Governor of the State of Florida. 
(3)QuincentennialThe term Quincentennial means the 500th anniversary of the discovery of Florida by Ponce de Leon. 
4.Establishment of commission 
(a)EstablishmentThere is established a commission to be known as the National Commission on the Quincentennial of the discovery of Florida by Ponce de Leon. 
(b)DutiesThe Commission shall plan, encourage, coordinate, and conduct the commemoration of the Quincentennial. 
(c)Membership 
(1)CompositionThe Commission shall be composed of 10 members, including— 
(A)2 members, to be appointed by the President, on the recommendation of the Majority Leader and the Minority Leader of the Senate; 
(B)2 members, to be appointed by the President, on the recommendation of the Speaker of the House of Representatives and the Minority Leader of the House of Representatives; and 
(C)4 members, to be appointed by the President, taking into consideration the recommendations of the Governor, the Director of the National Park Service, and the Secretary of the Smithsonian Institution. 
(2)CriteriaA member of the Commission shall be chosen from among individuals that have demonstrated a strong sense of public service, expertise in the appropriate professions, scholarship, and abilities likely to contribute to the fulfillment of the duties of the Commission. 
(3)Date of appointmentsNot later than 60 days after the date of enactment of this Act, the members of the Commission described in paragraph (1) shall be appointed. 
(d)Term; vacancies 
(1)TermA member shall be appointed for the life of the Commission. 
(2)VacancyA vacancy on the Commission— 
(A)shall not affect the powers of the Commission; and 
(B)shall be filled in the same manner as the original appointment was made. 
(e)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold the initial meeting of the Commission. 
(f)MeetingsThe Commission shall meet annually at the call of the co-chairpersons described under subsection (h). 
(g)QuorumA quorum of the Commission for decision making purposes shall be 5 members, except that a lesser number of members, as determined by the Commission, may conduct meetings. 
(h)Co-chairpersonsThe President shall designate 2 of the members of the Commission as co-chairpersons of the Commission. 
5.Duties 
(a)In generalThe Commission shall— 
(1)plan and develop activities appropriate to commemorate the Quincentennial including a limited number of proposed projects to be undertaken by the appropriate Federal departments and agencies that commemorate the Quincentennial by seeking to harmonize and balance the important goals of ceremony and celebration with the equally important goals of scholarship and education; 
(2)consult with and encourage appropriate Federal departments and agencies, State and local governments, Indian tribal governments, elementary and secondary schools, colleges and universities, foreign governments, and private organizations to organize and participate in Quincentennial activities commemorating or examining— 
(A)the history of Florida; 
(B)the discovery of Florida; 
(C)the life of Ponce de Leon; 
(D)the myths surrounding Ponce de Leon's search for gold and for the fountain of youth; 
(E)the exploration of Florida; and 
(F)the beginnings of the colonization of North America; and 
(3)coordinate activities throughout the United States and internationally that relate to the history and influence of the discovery of Florida. 
(b)Reports 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Commission shall submit to the President and the Committee on Energy and Natural Resources of the Senate and the Committee on Resources of the House of Representatives a comprehensive report that includes specific recommendations for— 
(A)the allocation of financial and administrative responsibility among participating entities and persons with respect to commemoration of the Quincentennial; and 
(B)the commemoration of the Quincentennial and related events through programs and activities, including— 
(i)the production, publication, and distribution of books, pamphlets, films, electronic publications, and other educational materials focusing on the history and impact of the discovery of Florida on the United States and the world; 
(ii)bibliographical and documentary projects, publications, and electronic resources; 
(iii)conferences, convocations, lectures, seminars, and other programs; 
(iv)the development of programs by and for libraries, museums, parks and historic sites, including international and national traveling exhibitions; 
(v)ceremonies and celebrations commemorating specific events; 
(vi)the production, distribution, and performance of artistic works, and of programs and activities, focusing on the national and international significance of the discovery of Florida; and 
(vii)the issuance of commemorative coins, medals, certificates of recognition, and stamps. 
(2)Annual reportThe Commission shall submit an annual report that describes the activities, programs, expenditures, and donations of or received by the Commission to— 
(A)the President; and 
(B)the Committee on Energy and Natural Resources of the Senate and the Committee on Resources of the House of Representatives. 
(3)Final reportNot later than December 31, 2013, the Commission shall submit a final report that describes the activities, programs, expenditures, and donations of or received by the Commission to— 
(A)the President; and 
(B)the Committee on Energy and Natural Resources of the Senate and the Committee on Resources of the House of Representatives. 
(c)AssistanceIn carrying out this Act, the Commission shall consult, cooperate with, and seek advice and assistance from appropriate Federal departments and agencies, including the Department of the Interior. 
(d)Coordination of activitiesIn carrying out the duties of the Commission, the Commission, in consultation with the Secretary of State, may coordinate with the Government of Spain and political subdivisions in Spain for the purposes of exchanging information and research and otherwise involving the Government of Spain, as appropriate, in the commemoration of the Quincentennial. 
6.Powers of the commission 
(a)In generalThe Commission may provide for— 
(1)the preparation, distribution, dissemination, exhibition, and sale of historical, commemorative, and informational materials and objects that will contribute to public awareness of, and interest in, the Quincentennial, except that any commemorative coin, medal, or postage stamp recommended to be issued by the United States shall be sold only by a Federal department or agency; 
(2)competitions and awards for historical, scholarly, artistic, literary, musical, and other works, programs, and projects relating to the Quincentennial; 
(3)a Quincentennial calendar or register of programs and projects; 
(4)a central clearinghouse for information and coordination regarding dates, events, places, documents, artifacts, and personalities of Quincentennial historical and commemorative significance; and 
(5)the design and designation of logos, symbols, or marks for use in connection with the commemoration of the Quincentennial and shall establish procedures regarding their use. 
(b)Advisory committeeThe Commission may appoint such advisory committees as the Commission determines necessary to carry out the purposes of this Act. 
7.Administration 
(a)Location of office 
(1)Principal officeThe principal office of the Commission shall be in St. Augustine, Florida. 
(2)Satellite officeThe Commission may establish a satellite office in Washington, D.C. 
(b)Staff 
(1)Appointment of director and deputy director 
(A)In generalThe co-chairpersons, with the advice of the Commission, may appoint and terminate a director and deputy director without regard to the civil service laws (including regulations). 
(B)Delegation to directorThe Commission may delegate such powers and duties to the director as may be necessary for the efficient operation and management of the Commission. 
(2)Staff paid from Federal fundsThe Commission may use any available Federal funds to appoint and fix the compensation of not more than 4 additional personnel staff members, as the Commission determines necessary. 
(3)Staff paid from non-Federal fundsThe Commission may use any available non-Federal funds to appoint and fix the compensation of additional personnel. 
(4)Compensation 
(A)Members 
(i)In generalA member of the Commission shall serve without compensation. 
(ii)Travel expensesA member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Commission. 
(B)Staff 
(i)In generalThe co-chairpersons of the Commission may fix the compensation of the director, deputy director, and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates. 
(ii)Maximum rate of pay 
(I)DirectorThe rate of pay for the director shall not exceed the rate payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code. 
(II)Deputy directorThe rate of pay for the deputy director shall not exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code. 
(III)Staff membersThe rate of pay for staff members appointed under paragraph (2) shall not exceed the rate payable for grade GS-15 of the General Schedule under section 5332 of title 5, United States Code. 
(c)Detail of Federal government employees 
(1)In generalOn request of the Commission, the head of any Federal agency or department may detail any of the personnel of the agency or department to the Commission to assist the Commission in carrying out this Act. 
(2)ReimbursementA detail of personnel under this subsection shall be without reimbursement by the Commission to the agency from which the employee was detailed. 
(3)Civil service statusThe detail of the employee shall be without interruption or loss of civil service status or privilege. 
(d)Other revenues and expenditures 
(1)In generalThe Commission may procure supplies, services, and property, enter into contracts, and expend funds appropriated, donated, or received to carry out contracts. 
(2)Donations 
(A)In generalThe Commission may solicit, accept, use, and dispose of donations of money, property, or personal services. 
(B)LimitationsSubject to subparagraph (C), the Commission shall not accept donations— 
(i)the value of which exceeds $50,000 annually, in the case of donations from an individual; or 
(ii)the value of which exceeds $250,000 annually, in the case of donations from a person other than an individual. 
(C)Nonprofit organizationThe limitations in subparagraph (B) shall not apply in the case of an organization that is— 
(i)described in section 501(c)(3) of the Internal Revenue Code of 1986; and 
(ii)exempt from taxation under section 501(a) of the Internal Revenue Code of 1986. 
(3)Acquired itemsAny book, manuscript, miscellaneous printed matter, memorabilia, relic, and other material or property relating to the time period of the discovery of Florida acquired by the Commission may be deposited for preservation in national, State, or local libraries, museums, archives, or other agencies with the consent of the depositary institution. 
(e)Postal servicesThe Commission may use the United States mail to carry out this Act in the same manner and under the same conditions as other agencies of the Federal Government. 
(f)Voluntary servicesNotwithstanding section 1342 of title 31, United States Code, the Commission may accept and use voluntary and uncompensated services as the Commission determines to be necessary. 
8.StudyThe Secretary of the Interior shall— 
(1)in accordance with section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)), conduct a study to assess the suitability and feasibility of designating an area in the State of Florida as a unit of the National Park System to commemorate the discovery of Florida by Ponce de Leon; and 
(2)not later than 3 years after the date on which funds are made available to carry out the study, submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Resources of the House of Representatives a report that describes— 
(A)the findings of the study; and 
(B)any conclusions and recommendations of the Secretary of the Interior with respect to the study. 
9.Authorization of appropriations 
(a)In generalSubject to subsection (b), there is authorized to be appropriated to carry out the purposes of this Act $250,000 for each of fiscal years 2005 through 2013. 
(b)Availability of fundsAmounts appropriated under this section for any fiscal year shall remain available until December 31, 2013. 
10.Termination of authorityThe authority provided by this Act terminates effective December 31, 2013. 
 
